DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 2-4, 6, 9, 11-12, 14-16 and 20-21 (Original)
Claims 1, 7, 10, 11 and 18 (Currently Amended)
Claims 8, 13, 17, 19 (Previously Presented)
Claim 22 (New)
Claim 5 (Canceled)

Claim Objection
Claims 1 and 22 are objected to because of the following informalities:
Claim 1, line 10, the recitation “the high frequency charger” should be -- the high frequency charger circuit
Claim 22, line 10, the recitation “the high frequency charger” should be -- the high frequency charger circuit 

Appropriate correction is required.

Response to Argument

Accordingly, THIS ACTION IS MADE FINAL.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-4, 6, 8-10, 13, 17 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (U.S. 2012/0038324), in view of Johnson (U.S. 2012/0306437), further in view of Cho (U.S. 2012/0091970), and further in view of McNally (CA 2742453).
Regarding claim 1, Humphrey teaches, a hybrid battery charger for charging a battery (abstract, lines 1-3; claim 1), the hybrid battery charger comprising:
a housing (an inherent feature of a battery charger such as a case enclosing the battery charger, per abstract, lines 1-3, for charger protection and safety);
a set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1) to electrically couple with the battery (16, Fig. 1)

a second charger circuit (14, Fig. 1) positioned within said housing to supply a second current (claim 1, lines 7-10; output current of 14 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) via said set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1) during a second mode of operation ([0002], lines 1-2; charging mode that 14 is selected [0015], lines 4-14);
wherein the first charger circuit (12, Fig. 1) is electrically connected in parallel ([0012], lines 1-4, 8-11; [0013], lines 1-7) with the second charger circuit (14, Fig. 1) between a power source (AC connected to 12 and 14, Fig. 2) and the set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1).
a controller ([0014], lines 1-5) to selectively control ([0015], lines 4-14) said first charger circuit (12, Fig. 1) and said second charger circuit (14, Fig. 1) during  a charging cycle of a battery (abstract, lines 1-2; [0013], lines 1-7),
wherein the controller ([0014], lines 1-5) switches the hybrid battery charger (abstract, lines 1-3; claim 1) from the first mode of operation ([0002], lines 1-2; charging mode that 12 is selected [0015], lines 4-14) to the second mode of operation ([0002], lines 1-2; charging mode that 14 is selected [0015], lines 4-14) (or both 12 and 14 operate during  the charging cycle (abstract, lines 1-2; [0013], lines 1-7); charging voltage and current are adjusted based on a battery current and a battery voltage ([0029]) measured across the set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1).
Humphrey does not explicitly teach a linear charger circuit; a high frequency charger circuit; the linear charger circuit (is electrically connected in parallel with) the high frequency charger circuit (between a power source and the set of output terminals); a variable frequency drive circuit to control a switching frequency of the high frequency charger circuit; a microcontroller to control said linear charger circuit and said high frequency charger circuit (during  a charging cycle of a battery); wherein the microcontroller (switches the hybrid battery charger from the first mode of operation to the second mode of operation during  the charging cycle) when a battery voltage of the battery (measured across the set of output terminals) is above a voltage threshold.
Johnson teaches a linear charger circuit (claim 2); a high frequency charger circuit (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9); wherein the linear charger circuit (claim 2; Johnson) is electrically connected in parallel ([0019]) with the high frequency charger circuit (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson);
a microcontroller ([0044]) to control ([0043], select charging current and charging mode) said linear charger circuit and said high frequency charger circuit (abstract, lines 10-12; [0041], lines 2-3, 15-17; [0042]; [0032], lines 19-22) during  a charging cycle of a battery ([0019]); control (U1, Fig. 9; [0044], lines 1-4; [0022]) a switching frequency ([0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9) of the high frequency charger circuit;
wherein the microcontroller ([0044]) switches the hybrid battery charger (claims 2, 3) from the first mode of operation (186, adjust duty cycle for constant current; per Yes of 183, battery voltage <14.2V or per Yes of 184 battery voltage < Vmax+0.2V, Fig. 17) to the second mode of operation (192, adjust duty cycle for constant voltage; per No of 183, battery voltage > 14.2V, perform 188, 190, 192; or battery voltage > Vmax+0.2V per No of 184, then perform 187, 188, 190, 192, Fig. 17) during the charging cycle ([0019]) when a battery voltage ([0058]-[0060]) of the battery is above a voltage threshold (battery voltage > 14.2V per No of 183; or battery voltage > Vmax+0.2V per No of 184, Fig. 17).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the linear charger circuit; the high frequency charger circuit; and a microcontroller to control the linear charger circuit, the high frequency charger circuit during a charging cycle of a battery and a switching frequency of the high frequency charger circuit; wherein the microcontroller (switches the hybrid battery charger from the first mode of operation to the second mode of operation during the charging cycle) when a battery voltage of the battery is above a voltage threshold of Johnson’s into Humphrey’s in order to charge battery to a higher capacity faster thus reducing charging time (abstract, lines 6-9; [0003], lines 4-8; Johnson).  
The combination does not explicitly teach a variable frequency drive circuit (to control a switching frequency of the high frequency charger circuit).

The combination of Humphrey, Johnson, and Cho does not explicitly teach (wherein the linear charger circuit is electrically connected in parallel with the high frequency charger circuit between a power source and the set of output terminals) via one or more switches.
McNally teaches the charger circuit (18, Fig. 1) is electrically connected between a power source (line voltage, Fig. 1) and the output terminal (of 18, Fig. 1) coupled to a battery (12, Fig. 1) via a switch (52, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the charger circuit is electrically connected between a power source and the output terminal via a switch of McNally’s into Humphrey’s, in view Johnson’s, and further in view of Cho’s, in order to control the input power (on/off) for safety.
Regarding claim 3, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally. Humphrey does not explicitly teach wherein the variable frequency drive circuit controls the switching 
Cho teaches the variable frequency drive circuit (abstract, lines 1-2, 12-14) controls the switching frequency of the high frequency charging as a function of a load current ([0047] [0059]) for a PWM charging ([0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable frequency drive circuit controls the switching frequency of the high frequency charger circuit as a function of a load current of Cho’s into Humphrey’s, in view of Johnson’s, and further in view of McNally’s, in order to provide a  range of switching frequency, and/or to maintain power factor, and/or to suppress the switching loss due to the unnecessarily high frequency in the light load status (abstract, last 6 lines; [0047], last 6 lines; Cho).
Regarding claim 4, Humphrey teaches the hybrid battery charger of claim 3, in view of Johnson, further in view of Cho and further in view of McNally. Humphrey does not explicitly teach wherein the variable frequency drive circuit increases the switching frequency (of the high frequency charger circuit) as the load current (at the set of output terminals) increases. 
Cho teaches the variable frequency drive circuit (abstract, lines 1-2, 12-14; [0047] [0059]) increases the switching frequency of the high frequency charger circuit as the load current increases ([0083] [0084]) for a PWM charging ([0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable frequency drive circuit increases the switching frequency as the load current increases Cho’s into Humphrey’s, in view of Johnson’s and further in view of 
Regarding claim 6, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally, wherein the high frequency charger circuit (14, Fig. 1) (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson) and the linear charger circuit (12, Fig. 1) (claim 2; Johnson) to simultaneously supply ([0013], lines 3-7, to provide more current and shorten charging time; [0012], lines 1-4, 8-11, chargers connected in parallel to charge battery) the first current (claim 1, lines 4-6; output current of 12 applied to 16 via 20 and 22, Fig. 1) and the second current (claim 1, lines 7-10; output current of 14 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) via said set of output terminals (output terminals of 12 and 14 coupled to 16 via 20 and 21, Fig. 1) during a third mode of operation (abstract, lines 3-5; [0002], lines 1-2; charging mode that 14 and 12 are both selected [0015], lines 4-14)
Regarding claim 8, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally. Humphrey does not teach wherein said high frequency charger circuit includes a flyback transformer to provide power to said microcontroller during a low voltage condition.
Johnson teaches the high frequency charger circuit ([0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9) includes a fly back transformer (T1, Fig. 10; [0023]) to provide power to microcontroller (U1, Fig. 9; [0044], lines 1-4; [0022]) during a 
Regarding claim 9, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally, wherein the high frequency charger circuit (14, Fig. 1) (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson) and the linear charger circuit (12, Fig. 1) (claim 2; Johnson) to simultaneously supply ([0013], lines 3-7, to provide more current and shorten charging time; [0012], lines 1-4, 8-11, chargers connected in parallel to charge battery) the first current (claim 1, lines 4-6; output current of 12 applied to 16 via 20 and 22, Fig. 1) and the second current (claim 1, lines 7-10; output current of 14 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) via said set of output terminals (output terminals of 12 and 14 coupled to 16 via 20 and 21, Fig. 1) when a desired charging current exceeds ([0013], lines 3-7; chargers simultaneously supply more current than each charger can provide) a maximum limit of the first current (claim 1, lines 4-6).
Regarding claim 10, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally, comprising said microcontroller ([0014], lines 1-5) ([0044]; Johnson) to selectively couple ([0015], lines 4-14) said linear charger circuit (12, Fig. 1) (claim 2; Johnson) to a power source (AC source 
McNally teaches a switch (52, Fig. 1) operatively coupled to said microcontroller (28, Fig. 1) to selectively couple charger circuit (18, Fig. 1) to a power source (line voltage, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the first switch operatively coupled to said microcontroller to selectively couple charger circuit to a power source of McNally’s into Humphrey’s, in view Johnson’s, and further in view of Cho’s in order to control the input power (on/off) for safety.
Regarding claim 13, Humphrey teaches the hybrid battery charger of claim 10, in view of Johnson, further in view of Cho and further in view of McNally. Humphrey does not explicitly teach wherein the microcontroller opens said first switch when said charger circuit is not charging the battery thereby prohibit the supply of power from the power source to the linear charger circuit.
McNally teaches the microcontroller (28, Fig. 1) opens said first switch (52, Fig. 1) when said battery charger circuit (18, Fig. 1) is not charging the battery (12, Fig. 1) thereby prohibit the supply of power (52 opened, Fig. 1) from the power source (line voltage, Fig. 1) to the battery charger circuit (18, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the microcontroller opens said first switch when battery charger circuit is not charging the battery thereby prohibit the supply of power from the power source to the battery charger circuit McNally’s into 
Regarding claim 17, Humphrey teaches the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally. Humphrey does not teach wherein said high frequency charger circuit includes a flyback transformer and said control circuit includes a set of bias windings on the primary and secondary of said transformer configured to provide power to a pulse-width modulation (PWM) controller and the microcontroller during a low voltage condition.
Johnson teaches high frequency charger circuit ([0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9) includes a flyback transformer (T1, Fig. 10; [0023]) and said control circuit (control circuit of power board, Fig. 10 [0023]) includes a set of bias windings (T1’s bias windings of primary and secondary, Fig. 10; [0023]) on the primary and secondary of said transformer (T1, Fig. 10; [0023]) configured to provide power to a pulse-width modulation (PWM) controller ([0032] [0038]; Fig. 5 and 6; U1-U6, Fig. 9; PWM, Fig. 10) and the microcontroller (U1, Fig. 9; [0044], lines 1-4; [0022]) during a low voltage condition (5VDC of U1-U6, Fig. 9). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the high frequency charger circuit includes a flyback transformer to provide power to the PWM controller and the microcontroller during a low voltage condition of Johnson’s into Humphrey’s, in view of Cho’s and further in view of McNally’s, in order to charge battery to a higher capacity faster thus reducing charging time (abstract, lines 6-9; [0003], lines 4-8; Johnson).
Regarding claim 22, Humphrey teaches a hybrid battery charger (abstract, lines 1-3; claim 1) comprising:
a housing (an inherent feature of a battery charger such as a case enclosing the battery charger, per abstract, lines 1-3, for charger protection and safety);
a set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1) to electrically couple with the battery (16, Fig. 1)
a first charger circuit (12, Fig. 1) positioned within said housing and configured to supply a first current (claim 1, lines 4-6; output current of 12 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) via said set of output terminals (where 12 coupled to 16 via 20 and 21, Fig. 1) during a first mode of operation ([0002], lines 1-2; charging mode that 12 is selected [0015], lines 4-14);
a second charger circuit (14, Fig. 1) positioned within said housing and configured to supply a second current (claim 1, lines 7-10; output current of 14 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) via said set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1) during a second mode of operation ([0002], lines 1-2; charging mode that 14 is selected [0015], lines 4-14);
wherein the first charger circuit (12, Fig. 1) is electrically connected in parallel ([0012], lines 1-4, 8-11; [0013], lines 1-7) with the second charger circuit (14, Fig. 1) between a power source (AC connected to 12 and 14, Fig. 2) and the set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1).
during  a charging cycle of a battery (abstract, lines 1-2; [0013], lines 1-7),
wherein the controller ([0014], lines 1-5) switches the hybrid battery charger (abstract, lines 1-3; claim 1) from the first mode of operation ([0002], lines 1-2; charging mode that 12 is selected [0015], lines 4-14) to the second mode of operation ([0002], lines 1-2; charging mode that 14 is selected [0015], lines 4-14) (or both 12 and 14 operate simultaneously per abstract, lines 3-5; [0012], lines 1-4, 8-11; 14 connected in parallel to 12, Fig. 1; [0013], lines 1-7; [0023], normal mode) during  the charging cycle (abstract, lines 1-2; [0013], lines 1-7); charging voltage and current are adjusted based on a battery current and a battery voltage ([0029]) measured across the set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1).
Humphrey does not explicitly teach a linear charger circuit; a high frequency charger circuit; the linear charger circuit (is electrically connected in parallel with) the high frequency charger circuit (between a power source and the set of output terminals); a variable frequency drive circuit to control a switching frequency of the high frequency charger circuit; a microcontroller to control said linear charger circuit and said high frequency charger circuit (during  a charging cycle of a battery); wherein the microcontroller (switches the hybrid battery charger from the first mode of operation to the second mode of operation during  the charging cycle) when a charging current into the battery drops below a current threshold.
wherein the linear charger circuit (claim 2; Johnson) is electrically connected in parallel ([0019]) with the high frequency charger circuit (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson);
a microcontroller ([0044]) to control ([0043], select charging current and charging mode) said linear charger circuit and said high frequency charger circuit (abstract, lines 10-12; [0041], lines 2-3, 15-17; [0042]; [0032], lines 19-22) during  a charging cycle of a battery ([0019]); control (U1, Fig. 9; [0044], lines 1-4; [0022]) a switching frequency ([0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9) of the high frequency charger circuit;
wherein the microcontroller ([0044]) switches the hybrid battery charger (claims 2, 3) from the first mode of operation (186, adjust duty cycle for constant current; per Yes of 183, battery voltage <14.2V or per Yes of 184 battery voltage < Vmax+0.2V, Fig. 17) to the second mode of operation (192, adjust duty cycle for constant voltage; per No of 183, battery voltage > 14.2V, perform 188, 190, 192; or battery voltage > Vmax+0.2V per No of 184, then perform 187, 188, 190, 192, Fig. 17) during the charging cycle ([0019]) when a charging current (corresponding to lower current rate [0058], lines 7-8 at 187 and/or 192, Fig. 17; or corresponding current of constant voltage) into the battery drops below a current threshold (due to lower current rate [0058], lines 7-8 at 187 and/or 192, Fig. 17; current is switched to constant voltage for charging; a battery voltage [0058]-[0060] of the battery is above a voltage threshold, battery voltage > 14.2V per No of 183; or battery voltage > Vmax+0.2V per No of 184, Fig. 17).  It would have been obvious to one of 
The combination does not explicitly teach a variable frequency drive circuit (to control a switching frequency of the high frequency charger circuit).
Cho teaches a variable frequency drive circuit (abstract, lines 1-2, 12-14) to control a switching frequency ([0047] [0048] [0059]) for a PWM charging ([0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable frequency drive circuit to control a switching frequency of Cho’s into Humphrey’s, in view of Johnson’s, in order to provide a  range of switching frequency and/or to maintain power factor and/or to suppress the switching loss due to the unnecessarily high frequency in the light load status (abstract, last 6 lines; [0047], last 6 lines; Cho).
The combination of Humphrey, Johnson, and Cho does not explicitly teach (wherein the linear charger circuit is electrically connected in parallel with the high frequency charger circuit between a power source and the set of output terminals) via one or more switches.
.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (U.S. 2012/0038324), Johnson (U.S. 2012/0306437), Cho (U.S. 2012/0091970) and McNally (CA 2742453), as applied above in claim 1, and further in view of Leverich (U.S. 5166595).
Regarding claim 7, Humphrey teaches in Fig. 3, the hybrid battery charger of claim 1, in view of Johnson, further in view of Cho and further in view of McNally, wherein the first mode of operation is either a starting mode of operation or a charging mode of operation ([0002], lines 1-2) ([0043], charging mode; Johnson), and 
The combination of Humphrey, Johnson, and McNally does not explicitly teach the second mode of operation is a maintenance mode of operation.
Leverich teaches wherein the first mode of operation is either a starting mode of operation or a charging mode of operation (col. 2, lines 14-18), and the second mode of operation is a maintenance mode of operation (col. 7, lines 5-7; maintenance or float mode with charging float voltage applied means neither charged or discharged, Fig. 3; 
Note: Regarding modes of operation, Johnson teaches the linear mode ([0024], lines 1-2); switched mode ([0018], lines 1-3); and both of linear and high frequency or PWM or switching mode ([0019], lines 1-4; abstract, lines 9-12; [0012], lines 5-13); manual mode ([0043], line 6); test mode ([0049], line 6); startup mode ([0052], line 8); power on self-test mode ([0052], line 12); post mode ([0053], line 2); engine cool down mode ([0056], line 2); idle mode ([0056], line 5), and etc.

Claims 18, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (U.S. 2012/0038324), in view of Johnson (U.S. 2012/0306437), further in view of Leverich (U.S. 5166595) and further in view of McNally (CA 2742453).
Regarding claim 18, Humphrey teaches, a hybrid battery charger for charging a battery (abstract, lines 1-3; claim 1), the hybrid battery charger comprising:
a housing (an inherent feature of a battery charger such as a case enclosing the battery charger, per abstract, lines 1-3, for charger protection and safety);
a set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1) to electrically couple with the battery (16, Fig. 1);

a second charger circuit (14, Fig. 1) positioned within said housing to supply a second current (output current of 14 applied to 16 via 20 and 22, Fig. 1; claim 1, lines 7-10) to the battery (16, Fig. 1) via said set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1) during the charging mode of operation ([0002], lines 1-2);
wherein the first charger circuit (12, Fig. 1) is electrically connected in parallel ([0012], lines 1-4, 8-11; [0013], lines 1-7) with the second charger circuit (14, Fig. 1) between a power source (AC connected to 12 and 14, Fig. 2) and the set of output terminals (where 12 and 14 coupled to 16 via 20 and 21, Fig. 1);
a controller ([0014], lines 1-5) to selectively control ([0015], lines 4-14) said first charger circuit (12, Fig. 1)  and said second charger circuit (14, Fig. 1) in accordance with said charging mode ([0002], lines 1-2) during  a charging cycle of a battery (abstract, lines 1-2; [0013], lines 1-7),
wherein the controller ([0014], lines 1-5) switches the hybrid battery charger (abstract, lines 1-3; claim 1) from the first mode of operation ([0002], lines 1-2; charging mode that 12 is selected [0015], lines 4-14) to the second mode of operation ([0002], lines 1-2; charging mode that 14 is selected [0015], lines 4-14; or both 12 and 14 operate simultaneously per abstract, lines 3-5; [0012], lines 1-4, 8-11; 14 connected in parallel to during  the charging cycle (abstract, lines 1-2; [0013], lines 1-7); charging voltage and current are adjusted based on a battery current and a battery voltage ([0029]) measured across the set of output terminals (where 14 coupled to 16 via 20 and 21, Fig. 1).
Humphrey does not explicitly teach a display device positioned thereon, wherein the display device is configured to indicate a status of the battery; a linear charger circuit; a high frequency charger circuit; the linear charger circuit (is electrically connected in parallel with) the high frequency charger circuit (between a power source and the set of output terminals), wherein said high frequency charger circuit includes a flyback transformer; and a microcontroller to control said linear charger circuit and said high frequency charger circuit in accordance with said charging mode (during  a charging cycle); wherein the microcontroller (switches the hybrid battery charger) when a battery voltage of the battery (measured across the set of output terminals) is above a voltage threshold.
Johnson teaches a housing (an inherent feature of a battery charger that shall include a housing such as a case to enclose the battery charger, per abstract, for protection and safety) having a display device ([0043], lines 6-7, display charging mode; [0052], lines 5-6, battery display) positioned thereon, 
wherein the display device ([0043], lines 6-7, display charging mode; [0052], lines 5-6, battery display) is configured to indicate a status of the battery ([0056], line 10, display battery capacity; update battery %, 152, Fig. 16);
wherein the linear charger circuit (claim 2; Johnson) is electrically connected in parallel ([0019]) with the high frequency charger circuit (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson); and 
a microcontroller (U1, Fig. 9; [0044], lines 1-4; [0022]) to control ([0043], select charging current and charging mode) said linear charger circuit and said high frequency charger circuit (abstract, lines 10-12; [0012], lines 5-13) in accordance with said charging mode ([0043], charging mode) during  a charging cycle ([0019]);
wherein the microcontroller ([0044]) switches the hybrid battery charger (claims 2, 3) from the first mode of operation (186, adjust duty cycle for constant current; per Yes of 183, battery voltage <14.2V or per Yes of 184 battery voltage < Vmax+0.2V, Fig. 17) to the second mode of operation (192, adjust duty cycle for constant voltage; per No of 183, battery voltage > 14.2V, perform 188, 190, 192; or battery voltage > Vmax+0.2V per No of 184, then perform 187, 188, 190, 192, Fig. 17) during the charging cycle ([0019]) of the battery when a battery voltage ([0058]-[0060]) of a battery is above a voltage threshold (battery voltage > 14.2V per No of 183; or battery voltage > Vmax+0.2V per No of 184, Fig. 17). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the display device positioned thereon, wherein the display device is configured to indicate a status of the  a microcontroller to control said linear charger circuit and said high frequency charger circuit in accordance with said charging mode during a charging cycle of a battery; the microcontroller (switches the hybrid battery charger) when a battery voltage of a battery (measured across the set of output terminals) is above a voltage threshold of Johnson’s into Humphrey’s, in order to provide updated charging status to the user, to control and to charge battery to a higher capacity faster thus reducing charging time (abstract, lines 6-9; [0003], lines 4-8; Johnson).
The combination does not explicitly teach a maintenance mode of operation; (the microcontroller) switches (the hybrid battery charger) from the charging mode of operation to the maintenance mode of operation (when a battery voltage measured across the set of output terminals is above a predetermined threshold). 
Leverich teaches a starting mode of operation or a charging mode of operation (col. 2, lines 14-18), and a maintenance mode of operation (col. 7, lines 5-7; maintenance or float mode with charging float voltage applied means neither charged or discharged, Fig. 3); the controller (18, Fig. 1) switches charger (abstract, line 1) from the charging mode of operation (col. 2, lines 14-18) to the maintenance mode of operation (col. 7, lines 5-23; maintenance or float mode with charging float voltage applied means neither charged or discharged, Fig. 3) when a battery voltage is above a predetermined threshold (col. 7, lines 25-35). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate switching from the charging mode of operation 
The combination of Humphrey, Johnson, and Leverich does not explicitly teach (wherein the linear charger circuit is electrically connected in parallel with the high frequency charger circuit between a power source and the set of output terminals) via one or more switches.
McNally teaches the charger circuit (18, Fig. 1) is electrically connected between a power source (line voltage, Fig. 1) and the output terminal (of 18, Fig. 1) coupled to a battery (12, Fig. 1) via a switch (52, Fig. 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the charger circuit is electrically connected between a power source and the output terminal via a switch of McNally’s into Humphrey’s, in view Johnson’s, and further in view of Leverich’s in order to control the input power (on/off) for safety.
Regarding claim 20, Humphrey teaches in Fig. 3, the hybrid battery charger of claim 18, in view of Johnson, further in view of Leverich and further in view of McNally, wherein the microcontroller ([0014], lines 1-5) is configured to control the high frequency charger circuit (12, Fig. 1) (claim 3; [0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9 and 10; Johnson) and the linear charger circuit (14, Fig. 1) (claim 2; Johnson) to simultaneously supply ([0013], lines 3-7, to provide more current and shorten charging time; [0012], lines 1-4, 8-11, chargers connected in parallel to charge battery) the first current (output current of 12 applied to 16 via 20 and 22, Fig. 1) and the second current (output current of 14 applied to 16 via 20 and 22, Fig. 1) to the battery (16, Fig. 1) 
Regarding claim 21, Humphrey teaches the hybrid battery charger of claim 18, in view of Johnson, further in view of Leverich and further in view of McNally. Humphrey does not explicitly teach wherein the display device is configured to indicate a charge percentage of the battery. 
Johnson teaches wherein the display device ([0043], lines 6-7, display charging mode; [0052], lines 5-6, battery display) is configured to indicate a charge percentage of the battery ([0056], line 10, display battery capacity; update battery %, 152, Fig. 16). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the display device is configured to indicate a charge percentage of the battery of Johnson’s into Humphrey’s, in view of Leverich’s, and further in view of McNally’s, in order to provide updated charging status to the user.
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Humphrey (U.S. 2012/0038324), Johnson (U.S. 2012/0306437), Leverich (U.S. 5166595) and McNally (CA 2742453), as applied above in claim 18, and further in view of Cho (U.S. 2012/0091970)
Regarding claim 19, Humphrey teaches in Fig. 1, the hybrid battery charger of claim 18, in view of Johnson, further in view of Leverich and further in view of McNally. Humphrey does not explicitly teach further comprising a variable frequency drive circuit 
Johnson teaches control (U1, Fig. 9; [0044], lines 1-4; [0022]) a switching frequency ([0041], lines 2-3, 15-17; high frequency switched mode charger, Fig. 9) of the high frequency charger circuit. It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate control a switching frequency of the high frequency charger circuit of Johnson’s battery charger into Humphrey’s battery charger, in view of Cho’s battery charger, in order to faster charge battery to a higher capacity thus reducing charging time (abstract, lines 6-9; [0003], lines 4-8; Johnson).
The combination of Humphrey, Johnson, McNally and Leverich does not explicitly teach a variable frequency drive circuit.
Cho teaches the variable frequency drive circuit (abstract, lines 1-2, 12-14) controls the switching frequency of the high frequency charging as a function of a load current ([0047] [0059]) for a PWM charging ([0048]). It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the variable frequency drive circuit controls the switching frequency of the high frequency charger circuit as a function of a load current of Cho’s into Humphrey’s, in view of Johnson’s, further in view of Leverich’s and further in view of McNally’s, in order to provide a  range of switching frequency, and/or to maintain power factor, and/or to suppress the switching loss due to the unnecessarily high frequency in the light load status (abstract, last 6 lines; [0047], last 6 lines; Cho).
Allowable Subject Matter
Claim 2 is objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 2, prior arts of record do not suggest or teach “ wherein the variable frequency drive circuit controls the switching frequency of the high frequency charger circuit between 20 KHz and 100 KHz.”
Claim 11 is objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 11, prior arts of record do not suggest or teach “wherein the one or more switches further comprises a second switch operatively coupled to said microcontroller to selectively couple said high frequency charger circuit to said set of output terminals.”
Claim 12 is objected to as being dependent upon the rejected base claim 1, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 12, prior arts of record do not suggest or teach “ wherein the variable frequency drive circuit skips one or more switching cycles when a load current at the set of output terminals is (i) zero or (ii) not detected.”
Claims 15-16 are objected to as being dependent upon the rejected base claim 14, but would be allowable, if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 15, prior arts of record do not suggest or teach “wherein the high frequency charger circuit is configured to regulate its output voltage to a predetermined maintenance voltage in response to an analog signal.”
Regarding claim 16, prior arts of record do not suggest or teach “wherein the microcontroller is configured to exit the sleep mode when the battery is disconnected from the set of output terminals”
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571) 272-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DUNG V BUI/
Examiner, Art Unit 2859

/RICHARD ISLA/Supervisory Patent Examiner, Art Unit 2859                                                                                                                                                                                                        January 28, 2021